IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Douglas Gerald Kunkle,                    :
                          Petitioner      :
                                          :
               v.                         :          No. 1556 C.D. 2019
                                          :
Unemployment Compensation                 :
Board of Review,                          :
                    Respondent            :


PER CURIAM                             ORDER

               NOW, January 25, 2021, upon consideration of Petitioner’s

application for reconsideration, the application is denied.